DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 16 – 24, 31 – 33, and 43 – 50 are entitled to a priority date of August 29, 2017.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, heating the working fluid comprises exchanging heat between the working fluid and the output fluid from the ejector, as recited in Claim 43, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 16: a pressurization device (generic placeholder) for increasing the pressure of a working fluid  (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 – 33 and 43 – 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of US Patent No. 10954825. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 16 of Present Application
Claim 1 of US 10954825


increasing the pressure of a working fluid with a pressurization device, from a first
pressure at least equal to a triple point pressure of the working fluid to a second pressure above the triple point pressure of the working fluid and higher than the first pressure, the working fluid comprising carbon dioxide;

heating the working fluid with a first heat exchanger until it is substantially one of a vapor and a supercritical fluid;






supplying the heated working fluid as a motive fluid to a high-pressure motive inlet of an ejector; and

increasing the pressure of the source fluid comprising carbon dioxide, from a third pressure below a triple point pressure of the source fluid to a fourth pressure, by supplying the source fluid to a low-pressure inlet of the ejector to combine with the motive fluid to form an output fluid at the fourth pressure, the fourth pressure at least equal to the triple point pressure of the source fluid.



increasing the pressure of a working fluid with a pressurization device, from a first pressure at least equal to a triple point pressure of the working fluid to a second pressure above the triple point pressure of the working fluid and higher than the first pressure, the working fluid comprising carbon dioxide; 

heating the working fluid with a first heat exchanger until it is substantially one of a vapor and a supercritical fluid; 

extracting mechanical work by expanding a first portion of the heated working fluid to a third pressure below the triple point pressure of the working fluid; 

supplying a second portion of the heated working fluid as a motive fluid to a high-pressure motive inlet of an ejector; 

increasing the pressure of the expanded working fluid from the third pressure to a fourth pressure while decreasing the pressure of the motive fluid to the fourth pressure by supplying the expanded working fluid to a low-pressure inlet of the ejector to combine with the motive fluid to form an output fluid at the fourth pressure, the fourth pressure at least equal to the triple point pressure of the working fluid; and 

refrigerating the output fluid received from an outlet of the ejector to condense a vapor phase portion of the output fluid into a liquid phase by exchanging heat between the output fluid from the ejector and a carbon dioxide solid, converting at least a portion of the carbon dioxide solid 


As seen above, Claim 1 of the US Patent includes all the language of Claim 16 of the present application. As such, Claim 1 of the US Patent anticipates Claim 16 of the present application. Although Claim 16 of the present application is directed to pressuring a source fluid, and Claim 1 of the US Patent is directed to producing work, the steps of pressurizing said working fluid are included in the steps of producing work. 

Although no comparative table will be shown, all other claims of the present application are either anticipated by claims in the US Patent or obvious over the US Patent and references relied on in the prior art rejections below. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 – 18, 44, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Held (US 2012/0128463).

With regards to Claims 16 and 44:

Held discloses a method to pressurize a source fluid (Figure 3), comprising:

increasing the pressure of a working fluid with a pressurization device (pump 330), from a first pressure at least equal to a triple point pressure of the working fluid to a second pressure above the triple point pressure of the working fluid and higher than the first pressure (330 is presented as a “pump”, meaning it pumps , the working fluid comprising carbon dioxide (see Paragraphs 6, 24, 43);

heating the working fluid with a first heat exchanger (heat exchanger 312) until it is substantially one of a vapor and a supercritical fluid (downstream of heat exchanger 312, the working fluid enters a turbine expander, since one aspect of the system is that “the use of supercritical carbon dioxide or ammonia allows for an operation of a cycle in which there is no condensing within the turbine without the addition of a superheater”, see Paragraph 24, then the heat exchanger 312 heats the carbon dioxide to a supercritical fluid);

supplying the heated working fluid as a motive fluid to a high-pressure motive inlet of an ejector (ejector 334, see Paragraph 41: “the driving fluid for the ejector can be derived from prior to heat exchanger 318, prior to heat exchanger 312 or prior to expander 324”, see point A1 in Figure 3, downstream of heat exchanger 312, from where the ejector 334 receives its motive fluid); and

increasing the pressure of the source fluid comprising carbon dioxide (fluid entering ejector 334 from heat exchanger 314, see Paragraphs 6, 24, 43 for carbon dioxide), from a third pressure below a triple point pressure of the source fluid to a fourth pressure (as per the temps/pressure shown in Figure 1, the carbo dioxide downstream of heat exchanger 314 is at 70 psia, which is below the triple point pressure of carbon dioxide, note that the embodiment of Figure 3 comprises the expansion valve 332 necessary to lower the pressure of the CO2 below the triple point), by supplying the source fluid to a low-pressure inlet of the ejector to combine with the motive fluid to form an output fluid at the fourth pressure (output of ejector 334 flowing towards mixer 326), the fourth pressure at least equal to the triple point pressure of the source fluid (ejector 334 acts to pressurize the fluid, thereby increasing the pressure to above the triple point);

wherein the pressurization device is a liquid pump (pump 330).

With regards to Claim 17:

Held discloses refrigerating the output fluid received from an outlet of the ejector to condense a vapor phase portion of the output fluid into a liquid phase (output of ejector is directed to mixer 326, then heat exchangers 320 and 314 which serve to cool the carbon dioxide to a liquid phase to prepare for pumping in pump 330).



Held discloses a portion of the condensed output fluid is supplied as at least a portion of the working fluid at the first pressure (via three-way valve 328, a portion of the ejector output is redirected back to pump 330 and point A1 where it serves as motive fluid for ejector 334).

With regards to Claim 47:

Held discloses the second pressure is one of a pressure corresponding to a vapor-liquid equilibrium above the atmospheric ambient temperature and a supercritical pressure (output of pump 330 is supercritical, see e.g. pressure in Figure 1, showing 2000 psia), and wherein heating the working fluid comprises extracting heat from an external super-ambient temperature source (exhaust of gas turbine 110).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 2012/0128463) in view of Verlinden et al. (hereafter “Verlinden” – US 5339646).

With regards to Claim 19:

Held does not explicitly disclose refrigerating the output fluid comprises exchanging heat between the output fluid and a supply of carbon dioxide solid, converting a portion of the carbon dioxide solid to at least one of a liquid phase and a vapor phase having a storage pressure at least equal to a triple point pressure of carbon dioxide, instead teaching what appears to be an air-cooled radiator for heat exchanger (320). However, dry ice-based heat exchangers are a supply of carbon dioxide solid (Col. 3, Lines 47+: “An important feature of the present invention resides in the use of a consumable or expendable heat sink 18 positioned in the storage case 13 in direct contact with the outer wall of the vessel 11. Preferably, the heat sink is composed of a solid carbon dioxide substance, commonly referred to as "dry ice"”). The dry ice is used to cool the refrigerant to below some temperature temporarily. Since the dry ice removes heat form the refrigerant, the temperature of the dry ice increases, thereby converting a portion of it to liquid and/or vapor phases, signifying a storage pressure of greater than or equal to the triple point). Given the teachings of Verlinden that dry ice heat sinks are known in the art, it would have been obvious to one of ordinary skill in the art to modify the system of Held by replacing the air-cooled radiator (320) with a dry-ice based heat sink as shown in Verlinden in order to adequately cool the heated carbon dioxide.

With regards to Claim 21:

The Held modification of Claim 19 teaches the supply of carbon dioxide solid is produced asynchronously from the pressurization of the source fluid (the dry ice in the container of Verlinden is not in direct contact with the refrigerant – as such, its production method, whatever it may be, is independent of any pressurization of the working fluid).



The Held modification of Claim 19 teaches producing the carbon dioxide solid by extracting heat from at least one of a carbon dioxide liquid and a carbon dioxide vapor at a pressure at least equal to a triple point pressure of carbon dioxide, wherein the production of the carbon dioxide solid is asynchronous from the pressurization of the source fluid (the dry ice in Verlinden does not naturally occur on Earth, meaning it must have been produced via cooling of a CO2 liquid or vapor which was above the triple point – furthermore the dry ice in the container of Verlinden is not in direct contact with the refrigerant – as such, its production method, whatever it may be, is independent of any pressurization of the working fluid).


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Held (US 2012/0128463) in view of Vaisman (US 2016/0223234).

With regards to Claim 43:

Held does not explicitly disclose heating the working fluid comprises exchanging heat between the working fluid and the output fluid from the ejector. Vaisman (Figure 4) teaches a system comprising an ejector (402) receiving a motive fluid (from valve 424) and a source fluid (from heat exchanger 406). The motive fluid 


Allowable Subject Matter

Claims 20, 22 – 24, 31 – 33, 45, 46, 48, and 49 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Held et al. (US 2014/0090405) – see Figure 1, CO2 refrigeration cycle including ejector 116 receiving a motive fluid that has been pumped by a liquid pump 102 and heated by heat exchanger 104, and a supply fluid 120. The supply fluid 120 

Lee et al. (US 2016/0369658) – see Figure 1, supercritical CO2 cycle including ejector 190, compressor 150, heater 180, source fluid from flash tank 161. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, February 9, 2022